           Case 3:19-cv-00166-DPM Document 1 Filed 06/05/19 Page 1 of 37

                                                                                   u. flbFrcPuRr
                                                                               EASTERN DISTRICT ARKANSAS


                      IN THE UNITED STATES DISTRICT COURT       JUN O5 2019
                     FOR THE EASTERN DISTRICT OF ARKANSAS
                              JONESBORO DIVISION        JAMES W.
                                                        By:_---:~ =-f-f-'U-'-~~=

AMY LOGISTICS, LLC,                                  )

               Plaintiff,                            ~   Civil Action No.        3 ,'/f-cv- ()b/bb /)/Ji'Yl
                                                     )
vs.                                                  )
                                                     )
GREAT WEST CASUALTY COMPANY,                        r, is case assigned to Dis   · t J u dge -
                                                                            · t nc               ~
                                                                                                     fJMr1t4L '-
                                                                                                      '..1.J,.!!:,.J...C;.1-',.,..-.


                                                     nd to MJgistrate Judge               Voiet:
               Defendant.


                                  NOTICE OF REMOVAL

       Defendant Great West Casualty Company ("Great West" or "Defendant"), by and

through undersigned counsel, hereby provides notice pursuant to 28 U. S.C. § 1446 ofremoval of

the above-captioned case from the Circuit Court of Mississippi County, Arkansas to the United

States District Court for the Eastern District of Arkansas.     The grounds for removal are as

follows:

       1.       Plaintiff Amy Logistics, LLC ("Plaintiff') commenced this action by filing a

Complaint for Declaratory Judgment and Damages ("Complaint") on April 15, 2019 in the

Circuit Court of Mississippi County, Arkansas, and the case was docketed as No. 470CV-19-

43(CT).

       2.       Defendant was served with a Summons and copy of the Complaint on April 22,

2019. On May 24, 2019, the Court entered an Agreed Order of Extension granting Defendant an

extension up to and include June 5, 2019 within which to file its response to the Complaint. True

and exact copies of the Complaint, Summons, and Agreed Order of Extension are attached hereto

as collective Exhibit A.
             Case 3:19-cv-00166-DPM Document 1 Filed 06/05/19 Page 2 of 37
'



           3.      Pursuant to 28 U.S .C. § 1446, "if the case stated by the initial pleading is not

    removable, a notice of removal may be filed within 30 days after receipt by the defendant,

    through service or otherwise, of a copy of an amended pleading, motion, order or other paper

    from which it may first be ascertained that the case is one which is or has become removable."

    28 U.S.C. § 1446(b)(3). This Notice of Removal is timely, as it has been filed within 30 days

    after Defendant' s June 4, 2019 receipt of a copy of a "paper" from which it first ascertained that

    the case is one which is or has become removable.

           4.      This Notice of Removal has also been filed within one year of the commencement

    of the action, the time allowed by law under 28 U.S.C. § 1446(c).

           5.      The time for Defendant to answer, move, otherwise respond to the Complaint has

    not yet expired.

           6.      Concurrent with the filing of this Notice of Removal, Defendant is serving this

    Notice on Plaintiffs counsel and filing a copy of the Notice with the Clerk of the Circuit Court

    of Mississippi County, Arkansas.       Venue is proper in this Court pursuant to 28 U.S.C. §

    83(a)(1)(5) and 1441(a), because the United States District Court for the Eastern District of

    Arkansas, Jonesboro Division, is the federal judicial district embracing the Circuit Court of

    Mississippi County, Arkansas, where this action was originally filed .

           7.      As set forth below, this case is removable to federal court based on diversity

    jurisdiction under 28 U.S.C. § 1332.

                                    DIVERSITY OF CITIZENSHIP

           8.      This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1332.

    Diversity jurisdiction exists where (1) the suit is between citizens of different states, and (2) the




                                                     2
         Case 3:19-cv-00166-DPM Document 1 Filed 06/05/19 Page 3 of 37



amount m controversy exceeds $75,000.00, exclusive of interest and costs. See OnePoint

Solutions, LLC v. Borchert, 486 F.3d 342, 346 (8th Cir. 2007).

        9.      "Complete diversity of citizenship exists where no defendant holds citizenship in

the same state where any plaintiff holds citizenship." Id.       Complete diversity of citizenship

exists between the parties to this action.

        10.     As alleged in the Complaint, Plaintiff, Amy Logistics, LLC, is an Arkansas

limited liability company with its principal place of business in Craighead County, Arkansas.

(Complaint, 1 4). The citizenship of a limited liability company also includes "the citizenship of

each of its members." OnePoint, 486 F.3d at 346. Upon information and belief, all members of

Amy Logistics, LLC are citizens of Arkansas.

        11.     As alleged in the Complaint, Defendant "is a foreign corporation with its principal

place of business at 1100 West 29th Street, South Sioux City, Nebraska 68776-0277."

(Complaint,   1 5).   Thus, Defendant is not a citizen of Arkansas. See 28 U.S.C. § 1332(c)(l)

(providing that for purposes of removal, a corporation is deemed to be a citizen of the state "by

which it has been incorporated" and the state "where it has its principal place of business").

        12.     Because Defendant does not hold citizenship in the same state as Plaintiff,

complete diversity exists between the parties to this action.

                                 AMOUNT IN CONTROVERSY

        13.     The amount in controversy requirement of 28 U.S.C. § 1332 is also satisfied

because Plaintiff seeks more than $75,000.00 in damages, exclusive of interest and costs.

        14.     Where the amount in controversy is not apparent from the face of the complaint,

the removing party "must prove by a preponderance of the evidence that the amount in

controversy exceeds $75,000" and is entitled to supplement the Complaint with such evidence.



                                                 3
        Case 3:19-cv-00166-DPM Document 1 Filed 06/05/19 Page 4 of 37



Peterman v. Tinley, No. 3:07CV00047-WRW, 2007 WL 1589549, at *1 (E.D. Ark. Jun. 1,

2007). To trigger the 30 day time period for removal, the relevant document must "set forth

sufficiently detailed and unequivocal statement from which the defendant may unambiguously

ascertain" that the amount in controversy is met.           Gibson v. Clean Harbors Environmental

Servs., Inc., 840 F.3d 515, 519-20 (8th Cir. 2016) .

        15.     The face of the Complaint in this case does not clearly demonstrate that the

amount in controversy exceeds the jurisdictional minimum. In the Complaint, Plaintiff seeks,

inter alia, damages against Great West based on alleged claims for breach of contract, unjust

enrichment, promissory estoppel, and violation of the Arkansas Deceptive Trade Practices.

(Complaint,   ,r,r 40, 46, 51 , 57).   However, Plaintiff does not specify the total amount of damages

sought; rather, Plaintiff vaguely alleges that it "has incurred damages" and describes its

unspecified amount of damages as "including" costs of defense in a separate proceeding and

"$25 ,000.00 paid in settlement" of that proceeding. (Complaint,        ,r,r 40,   46). The Complaint is

ambiguous as to the total amount of damages sought and, if anything, indicates that the damages

may be below $75 ,000.00.

       16.      In the course of settlement discussions, Plaintiff specifically disclosed to

Defendant for the first time that the amount in controversy in this action exceeds $75,000.00,

exclusive of interest and costs. On June 4, 2019, Plaintiffs counsel sent an email to defense

counsel stating that "Amy Logistics will be seeking in excess of $100,000 for lost profits arising

from its forced closure." June 4, 2019 email correspondence, attached hereto as Exhibit B.

       17.      Federal courts in the Eighth Circuit have found that similar settlement

communications constitute "other papers" within the meaning of 28 U.S .C. § 1446(b)(3) and

therefore may serve as grounds for establishing the amount in controversy for purposes of



                                                      4
         Case 3:19-cv-00166-DPM Document 1 Filed 06/05/19 Page 5 of 37



removal based on diversity jurisdiction. Gibson, 840 F.3d at 521 (8th Cir. 2016) (recognizing

that "a settlement letter or similar correspondence from the plaintiff to the defendant may

constitute 'other paper' for purposes of§ 1446(b)(3)"); Wang v. Pacific Cycle, Inc., 530 F. Supp.

2d 1048, 1051 (S.D. Iowa 2008) ("As a general matter, settlement demands are relevant evidence

of the amount in controversy if it appears to reflect a reasonable estimate of the plaintiff's

claim.") (citation omitted); LaPree v. Prudential Financial, 385 F. Supp. 2d 839, 849 (S.D. Iowa

2005) (finding "settlement proposals" admissible "to determine the amount in controversy").

Federal courts in other jurisdictions have also relied on settlement communications to establish

the amount in controversy for purposes of removal. Cohn v. Petsmart, Inc., 281 F.3d 837, 840

("A settlement letter is relevant evidence of the amount in controversy if it appears to reflect a

reasonable estimate of the plaintiff's claim"); Wilson v. Belin, 20 F.3d 644, 651 n. 8 (5th Cir.

1994) ("Because the record contains a letter, which plaintiff's counsel sent to defendants stating

that the amount in controversy exceeds [the jurisdictional limit], it is apparent that removal was

proper."); Vermande v. Hyundai Motor Am., Inc., 352 F. Supp. 2d 195, 200-01 (D. Conn. 2004)

("[T]his Court agrees . . . that § 1446(b) is not limited to papers filed in the litigation and that the

reference to 'other paper' in the statute can include pre-removal correspondence between the

parties, including as here, settlement offers."); Archer v. Kelly, 271 F. Supp. 2d 1320, 1322 (N.D.

Okla. 2003) (holding that "[t]he demand letter attached to the Notice of Removal" was sufficient

proof of the amount in controversy); Martin v. Mentor Corp., 142 F. Supp. 2d 1346, 1349 (M.D.

Fla. 2001) ("Defendants may use a variety of documents, including a written settlement demand,

as an ' other paper' under 28 U.S.C. § 1446(b) to determine if the case is removable. ").

        18.     Because the Complaint does not plainly and unambiguously indicate that the

amount in controversy exceeds the jurisdictional limit, Great West first ascertained that the case



                                                   5
        Case 3:19-cv-00166-DPM Document 1 Filed 06/05/19 Page 6 of 37



was removable upon receipt of the June 4, 2019 correspondence from Plaintiffs counsel.

Gibson, 840 F.3d at 519 (holding that "the thirty day removal period set forth in § 1446(b)(3)

does not begin to run until the defendant receives from the plaintiff ... other paper[ s] from

which the defendant can unambiguously ascertain" the amount in controversy).

       19.    Because both of the requirements for federal diversity jurisdiction are satisfied,

this case is removable by Defendant.

       WHEREFORE, Notice is given that this action is removed from the Circuit Court of

Mississippi County, Arkansas to the United States District Court for the Eastern District of

Arkansas.

       Dated: June 4, 2019.

                                                                submitted~ /

                                                                         7:;~
                                                   Robert F. Tom (Ark. Bar No. 2013026)
                                                   BAKER, DONELSON, BEARMAN,
                                                     CALDWELL & BERKOWITZ, P.C.
                                                   165 Madison Avenue, Suite 2000
                                                   Memphis, Tennessee 38103
                                                   Telephone: 901.526.2000
                                                   Facsimile: 901.577.0845
                                                   rtom@bakerdonelson.com
                                                   Counsel for Great West Casualty Company




                                               6
        Case 3:19-cv-00166-DPM Document 1 Filed 06/05/19 Page 7 of 37



                             CERTIFICATE OF SERVICE

       I hereby certify that on this 4th day of June, 2019, a true and correct copy of the
foregoing was served by email and U.S . Mail, postage prepaid, on the following:

      Vincent 0 . Chadick
      Philip A. Elmore
      QUATTLEBAUM, GROOMS & TULL, PLLC
      4100 Corporate Centre Drive, Suite 310
      Springdale, Arkansas 72762
      vchadick@qgtlaw.com
      pelmore@qgtlaw.com




                                             7
Case 3:19-cv-00166-DPM Document 1 Filed 06/05/19 Page 8 of 37




           EXHIBIT A
     Case 3:19-cv-00166-DPM Document 1 Filed 06/05/19 Page 9 of 37


                                                                 l     RECEI\/(;D
                                                                  I\   f~1l1~
                                                                       COF.!.P. Ll:l:;AL

       IN THE CIRCillT COURT OF MISSISSIPPI COUN'IY, ARKANSAS
                           CIVIL DMSION

AMY LOGISTICS, LLC                                                     PLAINTIFF

V.                            Case No.   47 ocv-( '1-Lf 3(CT)
GREAT WEST CASUALTY COMPANY                                      DEFENDANT

                                  SUMMONS

THE STATE OF ARKANSAS TO DEFENDANT:
GREAT WEST CASUALTY COMPANY

A lawsuit has been filed against you. The relief demanded is stated in the
attached complaint. Within 30 days after service of this summons on you
(not counting the day you received it) - or 60 days if you are incarcerated in
any jail, penitentiary, or other correctional facility in Arkansas -you must
file with the clerk of this court a written answer to the complaint or a motion
under Rule 12 of the Arkansas Rules of Civil Procedure.

The answer or motion must also be served on the plaintiff or plaintiffs
attorney, whose name and address are:

      Philip A. Elmore
      Quattlebaum, Grooms & Tull & PLLC
      4100 Corporate Center Drive, Suite 310
      Springdale, Arkansas 72762
    Case 3:19-cv-00166-DPM Document 1 Filed 06/05/19 Page 10 of 37




No. _ _ This summons is for GREAT WEST CASUALTY COMPANY.

                             PROOF OF SERVICE

• On _____ [date), I personally delivered the summons and complaint
to the defendant at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ [place]; or

0 After making my purpose to deliver the summons and complaint clear, on
_ _ _ _ [date] I left the summons and complaint in the close proximity of
the defendant by _ _ _ _ _ _ [describe how the summons and complaint
was left] after he/she refused to receive it when I offered it to him/her; or

• .On _ _ _ _ [date] I left the summons and complaint with _ _ _ _, a
member of the defendant's family at least 18 years of age, at _ _ __
[address], a place where the defendant resides; or

D On _ _ _ _ [date] I delivered the summons and complaint to _ _ __
[name of individual], an agent authorized by appointment or by law to receive
service of summons on behalf of _ _ _ _ [name of defendant];

D On _ _ _ _ [date] at _ _ _ _ [address] , where the defendant
maintains an office or other fixed location for the conduct of business, during
normal working hours I left the summons and complaint with _ _ __
[name and job description]; or

0 I am the plaintiff or an attorney of record for the plaintiff in a lawsuit, and
I served the summons and complaint on the defendant by certified mail,
return receipt requested, restricted delivery, as shown by the attached signed
return receipt

  I am the plaintiff or attorney of record for the plaintiff in this lawsuit, and I
mailed a copy of the summons and complaint by first-class mail to the
defendant together with two copies of a notice and acknowledgment and
received the attached notice and acknowledgment form within twenty days
after the date of mailing.

D Other [specify]: - - -- -- -- - - -- -- - - - - --                            -

• I was unable to execute service because: --------------
My fee is $ __ .
   Case 3:19-cv-00166-DPM Document 1 Filed 06/05/19 Page 11 of 37




To be completed if service is by a sheriff or deputy sheriff.



Date: - - - -            SHERIFF OF _ _ _ _ COUNTY, ARKANSAS

                         By:--------------
                           [Signature of server]


                                [Printed name, title, and badge number]


To be completed if service is by a person other than a sheriff or deputy
sheriff.

Date: _ _ __             By:------------
                           [Signature of server]


                                [Printed name]

Address: _ _ _ _ _ _ _ _ _ __


Phone:



Subscribed and sworn to before me this date: - - - - -


                                       Notary Public

My commission expires: _ _ _ _ _ _ __

Additional information regarding service or attempted service:
     Case 3:19-cv-00166-DPM Document 1 Filed 06/05/19 Page 12 of 37




                                                                         FILED
                                                                          APR 16 Z019
                                                                        LESLIE MASON
                                                                        CIRCUff CLERK


       IN THE CffiCUIT COURT OF MISSISSIPPI COUNTY, ARKANSAS
                           CMLDMSION

AMY LOGISTICS, LLC                                                      PLAINTIFF

V.                               Case No.   ttzo CV~ttt-'f3(CT)
GREAT WEST CASUALTY COMPANY                                           DEFENDANT

           COMPLAINT FOR DECLARATORY JUDGMENT & DAMAGES

      Plaintiff Amy Logistics, LLC ("Amy Logistics"), for its complaint for

declaratory judgment and damages pursuant to Rule 57 of the Arkansas Rules of

Civil Procedure and Ark. Code Ann. § 16·111·101 et seq. against defendant Great

West Casualty Company ("Great West"}, states:

                                  INTRODUCTION

      1.     Amy Logistics seeks a declaratory judgment declaring its rights and

affording relief from uncertainty with respect to legal relations between Amy

Logistics and Great West, pursuant to a certain commercial insurance policy issued,

.
sold, and delivered to Amy Logistics by Great West. Also, Amy Logistics seeks

damages at law against Great West for breach of contract; unfair, deceptive, and

unlawful trade practices; violation of Arkansas public policy and law; unjust

enrichment; and fraudulent misrepresentation. Amy Logistics also seeks equitable

relief including specific performance.
    Case 3:19-cv-00166-DPM Document 1 Filed 06/05/19 Page 13 of 37




                            PARTIES AND JURISDICTION

       2.    Pursuant to Ark. Code Ann. § 16· l 11 · 101, courts of record within their

respective jurisdictions have the power to declare rights, status, and other legal

relations, whether or not further relief is or could be claimed.

       3.    Pursuant to Ark. Code Ann. § 16· l l l · 102, any person interested under

a written contract or other writings constituting a contract may have determined

any question of construction or validity arising under the instrument and may

obtain a declaration of rights, status, or other legal relations thereunder.

       4.    Amy Logistics is an Arkansas limited liability company with its

principal place of business in Craighead County, Arkansas.

       5.     Great West is a foreign corporation with its principal place of business

at 1100 West 29th Street, South Sioux City, Nebraska 68776·0277.

       6.     The events and actions described herein, including the damages

incurred by Amy Logistics, all or substantially occurred in the State of Arkansas,

and Amy Logistics' causes of action and claims for relief against Great West arise

from actions and conduct of Great West in Mississippi County, Arkansas.

       7.     The purpose of this action is, in part, to settle and afford relief from

uncertainty and insecurity with respect to rights, status, and other legal relations,

in accordance with Ark. Code Ann. § 16· l 11 · 102.

       8.     All of the parties to the litigation are parties in interest who may claim

an interest in this case.




                                            2
   Case 3:19-cv-00166-DPM Document 1 Filed 06/05/19 Page 14 of 37




      9.     This Court has jurisdiction over the parties and subject matter of this

action, and venue is, in accordance with Ark , Code Ann.§ 16·60·101, proper herein.

                            FACTUAL ALLEGATIONS

      10.    Amy Logistics adopts and incorporates by reference hereto all

allegations and averments against Great West as contained in Paragraphs 1

through 9 above.

      11.    On or about January 16, 2016, at approximately 7:26 p.m., CRT

Expedited, Inc., CRST International, Inc., and CRST Lincoln Sales, Inc. Gointly and

individually "CRS'r'), acting through their agent and employee Daniel Pete Watson

("Mr. Watson"), were operating a commercial tractor-trailer, a 2013 Freightliner,

traveling south on U.S. Interstate Highway 55 near mile marker 55.

       12.   The CRST tractor·trailer driven by Mr. Watson was traveling at an

excessively slow and unsafe rate of speed, and had been for approximately 50 miles,

and did not have hazard signals activated on the tractor·trailer.

       13.   Due to the CRST tractor-trailer's position on the highway, excessively

reduced rate of speed, and lack of appropriate hazard signals, the CRST tractor·

trailer was an impediment to traffic and caused a tractor·trailer operated by Amy

Logistics' driver, Terry Wallace, to collide with the CRST tractor·trailer as they

both arrived at mile marker 55.

       14.   The crash resulted in Mr. Wallace's death and caused substantial

financial losses and damages to Amy Logistics.




                                           3
   Case 3:19-cv-00166-DPM Document 1 Filed 06/05/19 Page 15 of 37




      15.    Great West and National Indemnity Insurance Company ("National

Indemnity") were notified of Mr. Wallace's death and National Indemnity, acting as

the insurer for Amy Logistics, promptly opened a claim file and assigned the matter

a claim number, specifically 70 03 369724, pursuant to Amy Logistics' policy of

insurance through National Indemnity numbered 70 TRS028742. Great West, also

acting as the insurer for Amy Logistics, opened a claim file and assigned the matter

a claim number, specifically J67828 pursuant to Amy Logistics' policy of insurance

through Great West numbered MCP21264A.

      16.    Mr. Wallace's widow, Cynthia K. Wallace, filed suit in the Circuit

Court of Mississippi County, Arkansas. on February 2, 2017, against CRST and Mr.

Watson. Ms. Wallace filed an amended complaint that added Amy Logistics as a

defendant on February 28, 2017.

      17.    Great West and National Indemnity were promptly notified of Ms.

Wallace's amended complaint filed against Amy Logistics and, acting as the

insurers for Amy Logistics, provided a joint defense of Amy Logistics against Ms.

Wallace's causes of action alleged against Amy Logistics.

       18.   On March 20, 2017, National Indemnity provided a reservation of

rights letter to Amy Logistics in which it noted that, while it agreed to continue its

investigation into the matter and provide a defense to Amy Logistics in this lawsuit,

it would provide such services under a "full and complete reservation of rights and

defenses under the policy." See March 20, 2017, National Indemnity Letter,

attached as Exhibit 1 and incorporated herein.


                                           4
   Case 3:19-cv-00166-DPM Document 1 Filed 06/05/19 Page 16 of 37




        19.   On April 25, 2018, Amy Logistics filed a cross·claim against CRST and

Mr. \Vatson for negligence arising out of Mr. Watson's individual conduct as an

agent and employee of CRST that caused the tractor-trailer collision on January 15,

2016.

        20.   On December 21, 2018, National Indemnity provided a second

reservation of rights letter to Amy Logistics, in which it noted that it would not

indemnify Amy Logistics "for any amounts awarded to Plaintiffs as a result of the

Lawsuit" but that it would continue to defend Amy Logistics in the lawsuit through

trial. See December 21, 2018, National Indemnity Letter, attached as Exhibit 2 and

incorporated herein.

        21.   On January 7, 2019, an order of dismissal with prejudice was entered

in which the Circuit Court of Mississippi County, Arkansas, noted that Amy

Logistics, CRST, and Mr. Watson had "resolved the dispute between them" and

ordered that Amy Logistics' cross·claim against Mr. Watson and CRST were

dismissed with prejudice.

        22.   On February 6, 2019, an order of dismissal with prejudice was entered

in which the Circuit Court of Mississippi County, Arkansas, noted that Ms. Wallace

and the other plaintiffs and Amy Logistics had "entered into a settlement

agreement" and that plaintiffs' causes of action against Amy Logistics were

"dismissed with prejudice."

        23.   As part of the settlement agreement, Amy Logistics paid $25,000.00 to

plaintiffs for the dismissal of their claims with prejudice on February 6, 2019.


                                           5
    Case 3:19-cv-00166-DPM Document 1 Filed 06/05/19 Page 17 of 37




      24.    During settlement negotiations, Amy Logistics was informed by Great

West-for the first time-that Great West had chosen to deny coverage for Ms.

Wallace's claims against Amy Logistics. Great West also informed Amy Logistics

that, as a result of Great West's decision to deny coverage, Great West would no

longer defend Amy Logistics or indemnify Amy Logistics against any expenses

incurred by Amy Logistics as a direct result of Ms. Wallace's lawsuit. Great West

also refused to renew insurance coverage for Amy Logistics after the accident that

served as the basis for Ms. Wallace's lawsuit, Amy Logistics' objections

notwithstanding.

       25.   Despite Great West's decisions to deny coverage for Amy Logistics and

to refuse to defend and indemnify Amy Logistics, Great West never sent-and Amy

Logistics never received-any reservation of rights/coverage denial letter from.

Great West. Great West never provided any sort of indication that it was reserving

any rights to deny such coverage or to deny the duty to defend and indemnify Amy

Logistics per the insurance policy entered into between Great West and Amy

Logistics.

       26.   All the required premiums for the coverage purchased from Great West

have been paid by Amy Logistics and all other pertinent conditions to coverage have

been satisfied, excused, or waived, and the policy issued to Amy Logistics by Great

West and covering the liability represented by the claim of Ms. Wallace forms a

binding contract between Amy Logistics and Great West.




                                           6
    Case 3:19-cv-00166-DPM Document 1 Filed 06/05/19 Page 18 of 37




      27.    The conduct of Great West in threatening to and actually withholding

coverage after originally accepting coverage for the claim, refusing to indemnify

Amy Logistics for the expenses incurred in settling the dispute with Ms. Wallace,

and refusing to renew insurance coverage for Amy Logistics is without justification

in law or fact and, as described infra, to Amy Logistics' detriment.

                                CLAIMS FOR RELIEF

                      COUNT I - DECLARATORY JUDGMENT
       28.   Amy Logistics adopts and incorporates by reference hereto all

allegations and averments against Great West as contained in Paragraphs 1

through 27 above .

       29.   There exists an actual controversy between Great West and Amy

Logistics which is within the jurisdiction of this Court and involves potential rights

and liabilities under a contract or series of contracts.

       30.    Amy Logistics has fully performed all its obligations owed to Great

West pursuant to the policy of insurance issued through Great West, numbered

MCP21264A. Great West has not, however, performed or does not intend to perform

all its obligations owed to Amy Logistics pursuant to the policy of insurance, in

particular Great West's obligations to provide continued coverage for the claims

made by Ms. Wallace, to indemnify Amy Logistics for the expenses it has incurred

as a direct result of the claims made by Ms. Wallace, and to permit Amy Logistics to

renew the policy of insurance issued through Great West to Amy Logistics.




                                            7
   Case 3:19-cv-00166-DPM Document 1 Filed 06/05/19 Page 19 of 37




       31.    In accordance with the Arkansas Declaratory Judgments Act, Ark.

Code Ann.§§ 16·111·101-16·111·111, and Rule 57 of the Arkansas Rules of Civil

Procedure, this Court should declare the rights, status, and other legal relatio:ns

between Great West and A.my Logistics with respect to the policy of insurance

issued through Great West, numbered MCP21264A and, specifically, the obligations

of Great West to provide continued coverage for the claims made by Ms. Wallace, to

indemnify Amy Logistics for the expenses it has incurred as direct result of the

claims made by Ms. Wallace, and to permit Amy Logistics to renew the policy of

insurance issued through Great West to Amy Logistics.

       32.    Amy Logistics respectfully requests a declaratory judgment, pursuant

to Ark. Code Ann. §§ 16· l 11 · 101 - 16· 11 l · 111, in order to settle and afford Amy

Logistics relief from uncertainty and insecurity with respect to Great West's

obligations pursuant to the policy of insurance issued to Amy Logistics.

       33.    Amy Logistics further requests that this Court order a "speedy

hearing'' of this action pursuant to Rule 57 of the Arkansas Rules of Civil

Procedure.

                        COUNT II - BREACH OF CONTRACT

       34.    Amy Logistics adopts and incorporates by reference hereto all

allegations and averments against Great West as contained in Paragraphs 1

through 33 above.




                                             8
    Case 3:19-cv-00166-DPM Document 1 Filed 06/05/19 Page 20 of 37




      36.    Amy Logistics and Great West are competent parties to enter, and in

fact entered, into a mutually agreed to and valid contract, specifically the contract

of insurance, issued through Great West, numbered MCP21264A.

      36.    The required premiums were paid on the policy of insurance and all

other pertinent conditions to coverage were satisfied, excused, or waived.

      37.    Great West was required under the policy to: (1) provide to Amy

Logistics continued coverage for the claims made by Ms. Wallace and the associated

risks; (2) indemnify Amy Logistics for all expenses incurred by it as a direct result

of the claims made by Ms. Wallace; and (3) permit Amy Logistics the option to

renew the contract of insurance.

       38.   Great West has breached the contract of insurance by: (1) refusing to

continue coverage for the claims made by Ms. Wallace without first providing a

reservation of rights/coverage denial letter; (2) refusing to indemnify Amy Logistics

for its expenses incurred by it as a direct result of the claims made by Ms. Wallace

without first providing a reservation of rights/coverage denial letter; and (3)

refusing to permit Amy Logistics the option to renew coverage under the contract of

insurance.

       39.   Amy Logistics fully performed all its obligations pursuant to the terms

and conditions of the contract of insurance entered into by the parties.

       40.    As a direct and proximate result of Great West's breach of its

contractual duties and obligations, Amy Logistics has incurred damages, including

costs of defending the claims made by Ms. Wallace and the $25,000.00 paid in


                                            9
    Case 3:19-cv-00166-DPM Document 1 Filed 06/05/19 Page 21 of 37




settlement to plaintiffs in Ms. Wallace's lawsuit, plus pre· and post-judgment

interest at the maximum lawful rates and costs of collection, including attorney

fees.

                       COUNT III - UNJUST ENRICHMENT

        41.   Amy Logistics adopts and incorporates by reference hereto all

allegations and averments against Great West as contained in Paragraphs 1

through 40 above.

        42.   In the alternative to Amy Logistics' allegations that Great West has

breached a contract with Amy Logistics, Great West has been unjustly enriched to

Amy Logistics' detriment.

        43.   Amy Logistics paid premiums under its policy of insurance with Great

West, and Great West received the benefit of such payments.

        44.   The circumstances were such that Amy Logistics reasonably expected

to be provided the value of such premium payments.

        45.   Great West was aware that Amy Logistics was paying such premiums

with the expectation of being provided valuable services, including protection

against liability claims like Ms. Wallace's, indemnification for any expenses

incurred by Amy Logistics directly related to Ms. Wallace's claims, and the option to

renew the policy of insurance.

        46.   The reasonable value of the services expected is no less than, and

likely exceeds, the monetary value of the risk exposure represented by the claims of




                                          lO
   Case 3:19-cv-00166-DPM Document 1 Filed 06/05/19 Page 22 of 37




Ms. Wallace, the $25,000.00 paid to plaintiffs in Ms. Wallace's lawsuit in settlement

by Amy Logistics, and the costs of defense.

                      COUNT IV - PROMISSORY ESTOPPEL

       47.   Amy Logistics adopts and incorporates by reference hereto all

allegations and averments against Great West as contained in Paragraphs 1

through 46 above.

       48.   In the alternative to Amy Logistics' allegations that Great West

breached a contract with Amy Logistics, Amy Logistics contends that Great West

made promises to Amy Logistics that: (1) coverage for claims like that pursued by

Ms. Wallace would be covered by Great West; (2) Great West would indemnify Amy

Logistics for any expenses incurred direct related to claims like that pursued by Ms.

Wallace; and (3) Amy Logistics had the option to renew the policy of insurance

issued through Great West.

       49.   Great West should have reasonably expected Amy Logistics to act in

reliance on the promises made by Great West.

       50.   Amy Logistics acted in reasonable reliance on the promises of Great

West, in continuing to make premium payments to Great West to Amy Logistics'

detriment.

       51.   Injustice can only be avoided by enforcing the promises made by Great

West to: (1) provide coverage for Ms. Wallace's claims; (2) indemnify Amy Logistics

for its expenses incurred by it directly related to Ms. Wallace's claims, including the

$25,000.00 paid by Amy Logistics in settlement to the plaintiffs in Ms. Wallace's


                                           11
    Case 3:19-cv-00166-DPM Document 1 Filed 06/05/19 Page 23 of 37




lawsuit; and (3) permitting Amy Logistics the option to renew its policy of insurance

with Great West.

                    COUNT V - DECEPTIVE TRADE PRACTICES

       52.   Amy Logistics adopts and incorporates by reference hereto all

allegations and averments against Great West as contained in Paragraphs 1

through 51 above.

       53.   Amy Logistics is a "person" entitled to protection under the Arkansas

Deceptive Trade Practices Act, Ark. Code Ann.§ 4·88·101 et seq.

       54.   Great West intentionally and knowingly made false or misleading

representations of fact concerning the coverage of the claim made by Ms. Wallace

and agreement to: (1) provide coverage for the claims made by Ms. Wallace; (2)

indemnify Amy Logistics for expenses incurred by it directly related to the claims

made by Ms. Wallace; and (3) permit Amy Logistics the option to renew its policy of

insurance issued through Great West, violating the Arkansas Deceptive Trade

Practices Act, Ark. Code Ann. § 4·88·101 et seq.

       55.   The intentional and systematic actions of Great West are

unconscionable acts or practices in business, commerce, or trade, violating the

Arkansas Deceptive Trade Practices Act, Ark. Code Ann. § 4·88·101 et seq.

       56.   The intentional and systematic actions of Great West that violate the

Arkansas Deceptive Trade Practices Act, Ark. Code Ann.§ 4·88·101 et seq., have

caused actual financial loss to Amy Logistics.




                                          12
    Case 3:19-cv-00166-DPM Document 1 Filed 06/05/19 Page 24 of 37




          57.   In addition to actual damages sustained as a result of the conduct of

Great West, Amy Logistics is entitled to its attorneys' fees and costs oflitigation

pursuant to the Arkansas Deceptive Trade Practices Act, Ark. Code Ann. § 4·88·101

et seq.

                                COUNT VI · ESTOPPEL

          58.   Amy Logistics adopts and incorporates by reference hereto all

allegations and averments against Great West as contained in Paragraphs 1

through 57 above.

          59.   Amy Logistics was unaware of the coverage and indemnification

positions being taken by Great West for more than one year after Amy Logistics was

first sued by Ms. Wallace in the Circuit Court of Mississippi County, Arkansas,

because Great West never sent to Amy Logistics any reservation of rights/coverage

denial letter throughout Great West's Ms. Wallace's lawsuit.

          60.   Through Great West's accepting as covered, management of, and

defense of Amy Logistics during Ms. Wallace's lawsuit and failing to provide to Amy

Logistics a reservation of rights/coverage denial letter, Great West led Amy

Logistics to believe that coverage for Ms. Wallace's claims existed and that Great

West would indemnify Amy Logistics for expenses incurred by it directly related to

Ms. Wallace's claims (which included any settlement amounts paid by Amy

Logistics to the plaintiffs in Ms. Wallace's lawsuit).

          61.   Amy Logistics reasonably relied upon, to its detriment, the

representations of Great West regarding the existence of coverage for Ms. Wallace's


                                             13
    Case 3:19-cv-00166-DPM Document 1 Filed 06/05/19 Page 25 of 37




claims, indemnification of Amy Logistics for its expenses incurred directly related to

the claims of Ms. Wallace, and the option to renew coverage.

      62.    Great West is, as a consequence, estopped from asserting policy

defenses based upon its failure to timely advise Amy Logistics of its positions on

coverage, indemnification, and renewal.

                               COUNT VII - WAIVER

      63.    Amy Logistics adopts and incorporates by reference hereto all

allegations and averments against Great West as contained in Paragraphs 1

through 62 above.

      64.    Amy Logistics was unaware of the coverage position being taken by

Great West for more than one year after the lawsuit was commenced by Ms.

Wallace against Amy Logistics.

       65.   Through its accepting as covered, management of, and defense of Amy

Logistics against Ms. Wallace's claims, Great West led Amy Logistics to believe that

coverage for Ms. Wallace's claims existed.

      66.    Amy Logistics reasonably relied upon, to its detriment, the

representations of Great West regarding the existence of coverage for Ms. Wallace's

claims.

       67.   Amy Logistics has, as a consequence. waived any policy defenses which

might otherwise apply to coverage for Ms. Wallace's claims.

       68.   Amy Logistics respectfully demands a trial by jury on all appropriate

issues of fact and law.



                                          14
   Case 3:19-cv-00166-DPM Document 1 Filed 06/05/19 Page 26 of 37




       69.   Amy Logistics reserves the right to amend this Complaint for

Declaratory Judgment upon completion of investigation and discovery and, in

particular, to add causes of action and claims for damages and specific performance.

      WHEREFORE, Amy Logistics, LLC respectfully seeks a declaratory

judgment pursuant to Ark. Code Ann.§ 16·111·101, et seq., and Ark. R. Civ. P.

declaring satisfaction of all obligations owed by Great West Casualty Company to

Amy Logistics, and for all other relief to which Amy Logistics is entitled.

                                        QUA'ITLEBAUM, GROOMS & TULL PLLC
                                        4100 Corporate Center Drive, Suite 310
                                        Springdale, Arkansas 72762
                                        Telephone: (479) 444·5200
                                        Facsimile: (479) 444·6647
                                        vchadick@qgtla w .com



                                        ::,mo~Lt. :£/
                                           VincentO.adick, Ark. Bar No. 94075
                                           Philip A. Elmore, Ark. Bar No. 2015199

                                        Attorneys for Amy Logistics, LLC




                                           15
     Case 3:19-cv-00166-DPM Document 1 Filed 06/05/19 Page 27 of 37



                                                                                                                  FILED
                         National Indemnity Company                                                                 APR lo 2019
                                   A. member of tl:c Be~ Kat~way group   or ll1$Ul'lncc f<!mpanlcs
                                                                                                                 LESUE MASON
                                                                                                                 CIRCUIT CLEAi<:

                                                     Afarch 20, 201 7

PROOF OF MAILING


AMY LOGISTIC LLC
PO BOX 17036
JONESBORO, AR 72401


       RE:     Claim Numb.:r:               70 03 369724
               Policy Number:               70 TRS028742
               Insured:                     AMY LOOISTIC LLC
               Clnimant:                    DANIEL WATSON
               Date of Loss ;               01-15-2016
               Driver:                      TRACY WALLACE


~ r Amy Logistic LLC:

As you are a.wnr,:, National lnd.:mn.ity Company (''Natiomtl Iudenmity'') provided a truckers insurance
policy for Amy Logistic, LLC, which was in effect on January I 5, '2016. 111e above-captioned loss was
repocud to National lnd¢nutity on Jwmary 19, 2016, According to the ll¢WS articles located about this
loss, Tr:icy Wallace wa.s operating a tn1ck ou behalf of Amy Logistic 0111-55 in the Jonesboro, Arkansas
area on the evening of January 15, 2016 when he struck the rear of another tractor trailer, driven by
Daniel Watson for CRST Expedited, Inc. We understand the CRST vehicle wns traveling slowly in the
roadway without any engaged emergency lights or sigMls. Mr. Wallace died as the result of inJurfos
sustained in this loss, and Mr. Wo.t<Jon was transporud from the scene with injuries.

Mr. Wallace's \\-1fe, C.'ynthia Wallace, individually and as administrator of Mr. Wallace's estate and as
par.:nt of the minor children of Mr. and Mrs. Wallace, is pursuing damllges a.<isociated with or deriving
from h~r husband's death. Previously, ~lrs. WaUace sued the: driver of the CRST truck and its owni:r.
National Indemnity Ncently received notice that Mrs. Wallace has now additionally sued Amy Logistics
in th-4 Circuit Court of Mississippi Comity, Arkansas, alh:ging your failure to maintain the truck causad or
contributed to the collision and Mr. Wallace's death. In the: Complaint. the plaintiffs are seeking an
unspecified aruouut over $'.21,000,000 in punitive and compensatory damages resulting from the
ddf~ndants' negligence and gross negligence.

Th.is letter is to acknowledge receipt of the subject lawsuit and to remind you that your policy with
National Indemnity m:iy not cover the damages associated with this loss. We ref~r you to your policy,
s~cifically Form CAOO0l (03/10), which states:

                B. Exclusions
          • :abu Oprr:lflon• •PO Bo1 313'I • Omtho, Noitnska UIJl-0361 • Tetepbone (~01) '16-3100 • raan11e: (.f01) "'-lOll
                                               1 -11111: npo"4n1Uo111Undelllllil,J,com

                                                          EXHIBIT

                                                  I         1-
              Case 3:19-cv-00166-DPM Document 1 Filed 06/05/19 Page 28 of 37




         National Indemnity Com11any
         Mnrch 19, 2017
         Page2 of4


                       This lnsuranoe does not apply to arr/ of the fo!lowlng:


                       3. Wort<ars' Compensation-
                               Any obligation ror Whloh the ''Insured" or the "lnsured's" Insurer may be held liable under
                               any workers' compensatron, disability benefits or unemployment compensation law or any
                               slml1 ar law.

                       4. Employee Indemnification And Empfoyer's Llablllty

                               "Bodily tnJury" to:
                                        a. An "employee" of the "Insured" arising out of and In the course ct
                                                 (1) Employment t:,, the "Insured''; or
                                                 (2) Performing the duties related to the conduct or the "insurech"
                                                 busness; or
                                        b, The spouse, child, parent, brother or srster or that "employee" as a
                                        consequence of Paragraph a. abol/e.

                                        This exclusion applles:
                                                (1) Whether the "Insured'' may be llable as an employer or In artoJ other
                                                 capacity; and
                                                 (2) To any obligation to share damage11 with or repay someone else who
                                                 must pay damages because of the Injury.

                                        But this excluslon does not apply to "bodily Injury" to domestic "employees" not
                                        entitled to workers' compensation benefits or to liability assume<l by the "Insured"
                                        under an "Insured contract''. For the pu~poses or the Coverage Form, a domestic
                                        ''employee" .~ a person engaged In household or domestic work performed
                                        prlncipally In connectloo with a residence premises.

         l11 th¢ eve11t .Mr. Wallace was an emplo)'ee of yours or ~rform.ing the duties reln.ted to the co11duct of
         your business, there: would be no coverage for this loss.

         We wish to remi1ld you that your policy limit is $l,OOO,OOO for all claims made against you in thi3 loss.
         In th¢ event your policy applies to this loss and ti~ claims made agai1ut you e:<ceed the policy limit,
         Na.tio11al ludc:1m1lly will only pay up to U1e policy limit. You would be personally responsible for any
         excess v.:rd1ct or e~qiosure, if you were found to be legally liable for tbe damages.

         We also refer you to your policy, which states:
                 SECTION IV - BUSINESS AUTO CONDITIONS

                 The fo towing condlttons apply In addition to It,@ Common Polley Condition$:
    I
I   't                    A. Coverage
' i
    !                            2. Duties In The Event Of Accident, Claim, Sult Or Loss

                                 We have no duty to provide coverage under this poffcy unless there has been full
                                 compliance with the rollowlng dutiea;
                                        • • l'.n the event of uaccldent''. clarm, "suit'' or ''loss", you must give us or our
                                        authotlzed representat:ve prcmpt notice or the "acoldent" or "loss". Include:
      Case 3:19-cv-00166-DPM Document 1 Filed 06/05/19 Page 29 of 37




National Indemnity Company
March 19, 2017
Pag~ 3 of 4

                                      (1) How, when and Where lhe "accldent'1 or 1foss" occur ed,
                                      (2) The •insured's" name ar.d address; and
                                      (3) To the extent possible, the names and addresses of arr-t lnjured
                                      persons and ~tness~.
                              b. Addltlonally, you and any other lnvolVed •insured" must:
                                      (1) Assume no obllgatlon, make no payment or Jncur no expense With.out
                                        our consent, except at the ''lr.sured's" own cost.
                                        (2) Immediately send us copies of any request, demand, order, notice,
                                        summais or legal paper received concerning the claim or nsulr'.
                                        (3) Cooperate with us In the Investigation or settlement of the claim or
                                        defense against the "suit''.
                                        (4) Authorize us lo obtain medioal records or other pertlnent Information.
                                        (5) Submit to examination, at our expense, by physicians or our choice, as
                                        orten as we reasonably require.
                              c. If there Is '1oas" to a covered "auto" or b equipment you must also do the
                              following:
                                        (1) Promptly notify the police If the covered "auto" or any of Its equl pment
                                      Is stolen.
                                      (2) Take all reasonable steps to protect the CO\lered "autoRfrom rurther
                                      damage. Also keep a record or your expenses for consideration In the
                                      settlemel'lt ot the c\alm.
                                      (3) Permit us to Inspect the covered "auto'' and reoords proving the "f06S '
                                      befo,e b repair or disp061tlon.
                                      (4) Agree to examinations under oath at our request and glVe us a signed
                                      statement of your answers.

Your coop.emtion with out investigation of this loss is imperative, To the fldent you tail to comply with
tl1¢ poli,;iy provisions, there may~ no coverage for tl1is loss. Your lack of coop~r-ation could jeopardize
your coverag~ for this loss.

As indieat~ in previous com~spond~nce, we have r.etained the services of attom-,y Jc:rry Sallings of the
firm Wright, Lindsey & Jen11ings, LLP. Mr. Sallings will provid¢ your dafense in this niatt,:r, and be will
coordinat~ investigation in anticip1dion of litigation in the mea.ntin1"'. Mr. Sallings can b.: reached via
1¢l¢phone at (501) 371-0808 or via mail at 200 W. Capitol Avenue, Suite 2300, Little Rock, AR 72201.

If you wish, you n111y retain your own couns.:I, at your own expense, to assist in the investigation, defonse,
or resolution ofthis claim. National lnd,emnity and Mr. Sallings will cooperate fully witi1 any attorney or
attont.?ys you retain to rcipres,mt your interests in connection with possible recovery by the claimants in
excess of the 11pplicable polic~: limit or outside the damages covered by the National In~mnity policy.

Natiottal lndc:mnity heNby agre~s to continuoe our investigation and provide your defense in this lawsuit at
this time und.ar a full and complcle reservation of rights and ddf.mses under the policy. Please note that
our involvetnent in this matitt and any further action taken by us is not intended as and should not be
constroed as a waiver of any rights or defe11.cies undc:r th~ attendant policy oc an admission of any
obligations pursuant to th\! policy t¢mu , We specifically reserve the right to assert additiono.l covero.ga
&fenses in the future, should it be deemed proper to do so. Sln1Harly, National Ind~mnity shall not be
elltopped from raising any of its coverage ddfenses by reason of iu willingness to tmdertakc this
investigation at this point
               Case 3:19-cv-00166-DPM Document 1 Filed 06/05/19 Page 30 of 37




        National Indemnity Com1rnny
        March 19, 2017
        Pago 4 of4

        National lnd¢tnnity reserves the right to file a declaratory relief action against you nnd other parties in
        which we will seek a ruling from the court that neither dofonsi'l nor indemnity of owed lutder the policy.
        Additio11nlly, we rei1erve the right to sC1:k reimbursc1nent of the amount ofattorney foes and costs incurred
        on your beh,1lf, plus interest, should it lllter be d¢hmnined that the policy does not cover damages
        associated with the claim. We reserve tho;: right to de11y coverage and withdraw from any further
        participation in this matter altogether should facts be develo~d that would indicate we should do so,

        Titls reservation of rights extettd<J to all facts, known and unknown, as they pertain to this matter. We
        resl!tve the right to a1mmd this reservation in the future. Please feel free to contact tho! undersigned should
        you have any lttfornu1tion or documontation tbat you beli~ve might aft~t coverage under your policy. If
        you disagree with any portion of this l~tter or you object to our contl11ucd investigation of this loss,
        subject to th,) cov~rag~ rl!Setvations 011tlined, please notify the undersigned In writing inuuediately,

        If you are serwd with or otherwise receive any leglll paptrs related to this claim, call mo immediately and
        th~n fax those papers to me. My fax number is (402) 9 l6-3031. If you don't have ~cess to a fu
        machine, please mail tl1e papers lo me. ~ sure to put the claim nuntb.!r on everything you send to me.
I   ;
        Please call nie at 402-916-3177 if you have any questions regarding this cfaim or wish to discuss this
    !   matter.


                                                               Sincerely,



                                                               ~)u)~
                                                               Stephanie Hynes
                                                               Senior Claim Exam.i11er


                          Jt Is a crime to knowingly provldefa/.se, incomplete or misleading
                          tnformat/011 to an Insurance com]'(.my for the purpose ofdefrai1dtng the
                          company. Penalties may Include lmprfsonment,fines, or denial of
                           tmura11ce 1,enejlts.

         cc:     GRAHAM-ROOERS, lNC.
                 BARTLESVILLE
                 OK

                 Jerry Salling.,, via e-moil only

                 Andy Rossi, via e-mail only
       Case 3:19-cv-00166-DPM Document 1 Filed 06/05/19 Page 31 of 37




                                             National Indemnity                                             APR 16 2019
                                             group of insurance companies                                LESLIE MASON
                                                                                                         ClRCUIT CLERt<.
  Nallonal Indemnity Company • National Flre & Marine Insurance Company • National Llablllty & Fire Insurance Company
  Columbia Insurance Company • National Indemnity Coffl>any of Mid-America • National Indemnity Company of the South

                                                 December 21, 2018

PROOF OF MAILING


AMY LOGISTIC LLC
PO BOX 17036
JONESBORO, AR 72401


        RE:     Claim Number:              70 03 369724
                Policy Number:             70 TRS028742
                Insured: .                 AMY LOGISTIC LLC
                Claimant:                  CYNTHIA WALLACE FOR THE ESTATE OF TRACY
                                           WALLACE
                Date of Loss:              01~1s-2016
                Driver:                    TRACY WALLACE


Dear Amy Logistic LLC:

This letter follows correspondence issued to Amy Logistics, LLC on March 19, 2017. A copy of that letter
has been enclosed for your reference and its contents are specifically incorporated herein.

As you are aware, National Indemnity Company ("National (ndemnity'') has been providing a defense under
a reservation of rights to Amy Logistics, LLC with respect to the lawsuit captioned Cynthia K. Wallace, As
Special Administrator ofthe &late ofTracy E. Wallace, Decease4, el al., v CRST, Daniel Pete Wats'on, and
Amy logistics, UC, filed in the Circuit Court of Mississippi County, Arkansas, Case No. 47B-CV-2017-23
("Lawsuit"). The Lawsuit is currently scheduled to go to trial on January 6, 2019.
                                                    I




National Indemnity provided a truckers insurance policy for Amy Logistic, LLC number 70 TRS02ij742-02,
with effective dates of January 31, 201S to January 31, 2016 ("Policy'). We remind you that the Policy does
not appear to apply to the Lawsuit and the damages claimed therein. We refer you again to the Policy,
specifically Form CAOO0J (03/10), which states:

                 B. Excluslons

                 This i,nsuranee does not apply to any of the following:


                 ~· Wo,:kera• Compensation -
                       · · Any obligation for which the "insured" or the "insured's" Insurer may be held liable under
                           any workers' compensation, dlsablllty benefits or unemployment compensation law or any
                          similar law.
Claim Operations• P. o. Box 31311 • Omltla, Ne
                                                        EXHIBIT             2) 118-3800 • FIQ!mlla: (442) 118-3031
                                      £-mall:

                          hnbws of the S.lc
                                                           2-
       Case 3:19-cv-00166-DPM Document 1 Filed 06/05/19 Page 32 of 37




                     National Indemnity
                     group of Insure ce compan ies


December 21 , 2018                                 Page2



                4. EmployH Indemnification And Employer'• Llabllity

                        "Bodily Injury" to:
                                 a. An "employee• of the "Insured" arising Olli of and In the course of:
                                          (1) Employment by the "tnsored"; or
                                          (2) Performing the duties related to the conduct of the "lnsured's" business; or
                                b. he spouse, child, parent, brother or sister of that •employee• as a consequence of
                                Paragraph a. above.

                                This exclusion applies:
                                        (1) .Whether the "Insured" may be liable as an employer or In any other
                                        capacity: and
                                        (2) To ariy obligation to share damages with or repay someone else who must
                                        pay damages because of the Injury.

                                But this exclusion does not apply to "bodily Injury" to domes\lo "employees• not entitled
                                to workers' compensatlon benefits or to liabmty assumed by the "Insured" under an
                                insured contract•. For the purposes of the Coverage Form, a domestic "employee" Is
                                a person engaged ln household or domestJc work performed pr!nclpally In connection
                                with a residence premises.

Based upon our understanding of the facts and circumstances of the claim, Mr, Wallace was an employee of
Amy Logistics, LLC and perfonning duties related to the conduct of your business at the time of the January
15, 2016 accident. The Policy specifically excludes coverage for bodily injury to an employee of the iNured.
The Policy also specifically excludes coverage for any amounls that Amy Logistics, LLC maybe held liable
under any workers• compensation law. Accordingly, it appears the Policy will not indemnify you for any
amounts awarded lo Plaintiffs as a result of the Lawsuit. National Indemnity will continue to defend Amy
Logistics from the Lawsuit through trial.

We wish to remind you that the combined single limit of the Policy for liability is $1,000,000, which has been
reduced by $65,000 for payment of other liability claims associated with the January l S, 2016 accident.
Accordingly, the remaining Policy limit is $935,000. In the event the Policy applies to this loss and the claims
made against you cKcecd the remalning Policy limit, National Indemnity will only pay up to the Policy limit.
You would be personally responsible for any excess verdict or exposure, if you were found to be legally liable
for the damages.

As indicated in previous corrospondence 1 we have retained the services of attorney Jerry Sallings of the firm
Wright, Lindsey&. Jennings, LLP. At this time, Mr, Sallings will continue to provide your defense ln this
matter. Mr. Sallings can be reached via telephone at (501) 371.0808 or via mail at 200 W. Capitol Avenue,
Suite 23001 Little Rock, AR 72201 .

If you wish, you may retain your own counsel, at your own expense, to assist in the investigation, defense, or
resolution of this claim. National Indemnity and Mr. Sallings will cooperate fully with any attorney or
attorneys you retain to represent your interests in coMection with possible recovery by the claimants in excess
of the applicable policy limit or outside the damages covered by the National Indemnity policy.
       Case 3:19-cv-00166-DPM Document 1 Filed 06/05/19 Page 33 of 37




                    National Indemnity
                    group of Insurance companies


December 21, 2018                                  Page3



National Indemnity hereby agrees to continue our investigation and provide your defense in this lawsuit at
this time under a full and complete reservation of rights and defenses under the policy. Please note that our
involvement in this matter and any further action taken by us is not intended as and should not be construed
as a waiver of any rights or defenses under the attendant policy or an admission of any obligations pursuant
to tho policy tenns. We specifically reserve the right to assert additiooal coverage defenses in the future,
should it be deemed proper to do so. Similarly, National Indemnity shall oot be estopped from raising any of
its coverage defenses by reason of its willingness to undertake this investigation at this point.

National Indemnity reserves the right to file a declaratory relief action against you and other parties in which
we will seek a ruling from the court that oeither defense nor indemnity of owed under the policy, Additionally,
we reserve the right to seek reimbursement of the amount of attorney fees and costs incutTed on your behalf,
plus interest, should it later be detennined that the policy does not cover damages associated with the claim.
We reserve the right to deny coverage and withdraw from any further participation in this matter altogether
should facts be developed that would indicate we should do so.

This resen,ation of rights extends to all facts, known and unknown, as they pertain to this matter. We reserve
thenght to amend this reservation in the future. Please feel free to contact the undersigned should you have
anf information or documentation that you believe might affect coverage under your policy. If you disagree
with any por1ion of this letter or you object to our continued investigation of this loss, subject to the coverage
reservations outlined, please notify the undersigned in writing immediately.

Please call me at 402-916-3207 if you have any questions regarding this claim or wish to discuss this matter.



                                                           Sincerely,
                                                           National Indemnity Company




                                                           Marlc Richardson, CPCU
                                                           Claim Operations
         lt u a crime to knowingly provldefa/Je, Incomplete or m/Jleadlnt WormaJlon to an Insurance
         company for the purpose ofdefrauding the company. Pe11alliu may "1clud~ lmprisonment,jlnu, t>r
         denial ofinsurance benefl13.
             Case 3:19-cv-00166-DPM Document 1 Filed 06/05/19 Page 34 of 37




- - -· ... - - - ·   ------ -··---- .   - ·- - -•--- ·• --   -- ------·-- --------- - - - - - - - - - - - - - - - - - - -·-·- --·-------· --   - - -------- -----




                 IN THE CIRCUIT COURT OF MISSISSIPPI COUNTY, ARKANSAS
                                    CIVIL DIVISION

        AMY LOGISTICS, LLC                                                                                          PLAINTIFF

        V.                                                   Case No. 470CV-19-43(CT)

        GREAT WEST CASUALTY COMPANY                                                                              DEFENDANT

                                                AGREED ORDER OF EXTENSION

                Upon the stipulation of the parties, the Court finds and orders that the

        Defendant, Great West Casualty Company, shall have up to and including June 5,

        2019, to file its initial responsive pleading or motion in this proceeding.

                IT IS SO ORDERED.




                                                                                             s{v-( (11
                                                                                 DATE
             Case 3:19-cv-00166-DPM Document 1 Filed 06/05/19 Page 35 of 37




- -- -- PREP-A.RED-BY:- - ---- -------- ----- -- ---- - -· -------------- --- ---· ---- ----------- --- --- -------

         QUATTLEBAUM, GROOMS & TULL PLLC
         4100 Corporate Center Drive, Suite 310
         Springdale, Al:kansas 72762
         Telephone: (479) 444-5200
         Facsimile: (479) 444-6647
         vchadick@qgtla w .com
         pelmore@qgtlaw.com


         By:----!..fh~·
                     tL----_
                         · _ ·_
            Vincent . Chadick, Ark. Bar No. 94075
            Philip A Elmore, Ark. Bar No. 2015199

         Attorneys for Arny Logistics, LLC



         APPROVED AS TO FORM BY:

         BAKER, DONELSON; BEARMAN,
          CALDWELL & BERKOWI'l'Z, PC
         165 Madison Avenue , Suite 2000
         Memphis, Tennessee 38103
         Telephone: (901) 577-2159
         Facsimile: (901) 577-081.8
         rtom@bake~          son.c o m / ( /

          By:._-1!-----   ----l..--~:......:....--1,1-------1-
              Ro ert F. Tom, A.rk. Bar No. 2013026

          Attorneys for Great West Casiialty Company




                                                          2
Case 3:19-cv-00166-DPM Document 1 Filed 06/05/19 Page 36 of 37




            EXHIBITB
                 Case 3:19-cv-00166-DPM Document 1 Filed 06/05/19 Page 37 of 37



Kisber, Zachary

From:                               Philip Elmore <pelmore@qgtlaw.com >
Sent:                               Tuesday, June 04, 2019 12:13 PM
To:                                 Tom, Robert
Cc:                                 Vince Chadick; Kisber, Zachary
Subject:                            Re: Amy Logistics, LLC v. Great West casualty Company



 Thank you, Robert. I'm in a hearing out of town this afternoon, and I'll provide a more substantive response upon my
return to the office tomorrow. The short answer, however, is, Yes -Amy Logistics will be seeking in excess of $100,000
for lost profits arising from its fo rced closure. My client understands that Great West will defend on liability, thus my
client's modest (from its perspective) counter-demand.




I can provide additional information and the manner in which we'll amend the complaint, ifyou need it, after I'm back in
the office.




Thanks, again.


Sent from my iPhone.

On Jun 4, 2019, at 11:19 AM, Tom, Robert <rtom@bakerdonelson .com > wrote:




                 From: Philip Elmore [ mailto:pelmore@qqtlaw.com]
                 Sent: Thursday, May 30, 2019 3:54 PM
                 To: Tom, Robert
                 Cc: Vince Chadick; Kisber, Zachary
                 Subject: RE: Amy Logistics, LLC v. Great West casualty Company

                 Robert,
